Citation Nr: 1133829	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  10-30 299	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to service connection for left ear hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The Veteran served on active duty from October 1946 to July 1948.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2009 rating decision in which the RO in Philadelphia, Pennsylvania denied service connection for left ear hearing loss.  In November 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2010.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in New York, New York, which has certified the appeal to the Board.  

In August 2011, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2010).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  While there is no credible evidence of any in-service head injury, the Board accepts the Veteran's assertions of noise exposure in service as credible and consistent with his service as an airplane engine mechanic.

3.  The Veteran currently has hearing loss in the left ear to an extent recognized as a disability for VA purposes; however, left ear hearing loss was not documented for decades after service, and the most probative medical evidence to address the question of whether there exists a nexus between alleged in-service noise exposure and current left ear hearing loss weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss are not met.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a January 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for left ear hearing loss, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates in the event service connection is granted), as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The February 2009 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the January 2009 letter-which meets the content of notice requirements described in Pelegrini and Dingess/Hartman-also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service personnel records, service and VA treatment records, and the report of a January 2009 VA examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The Veteran asserts that he has left ear hearing loss as a result of two in-service causes.  First, he asserts that he was exposed to loud noise in service as a result of his work as an airplane engine mechanic.  He maintains that he was subjected to the noise of engines running at full throttle, sometimes in closed hangars, and that he had pain and ringing in his left ear at times.

Second, he says that he sustained trauma to the left side of his head during an in-service boxing match.  He says that he had bleeding in the left ear, that he was sent to the infirmary to have his ear examined, and that he was given aspirin and told to discontinue boxing until the ear could be further examined.  He says that he continued to experience left ear pain after service, that he eventually saw a specialist for problems with pain and hearing loss, and that he underwent surgery on the ear.  He says that the surgery "solved all my problems," but that the provider who treated him warned him that his problems could recur, requiring another operation.  He maintains that he currently has a left ear hearing loss.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for left ear hearing loss must be denied.

The Veteran's service records show that his military occupational specialty was airplane engine mechanic.  His service records contain no complaints, findings, or diagnoses of trauma or hearing loss of the left ear.  He was found guilty of three periods of absence without leave, and was discharged from service in July 1948 for "possessing undesirable traits of character."  When he was examined for service separation in July 1948, the only significant conditions noted were measles and a burn of the abdomen, both occurring in childhood.  He was found to have no abnormalities of the ear, and his hearing acuity was noted to be 15/15 on whispered voice testing, bilaterally.

The earliest mention of hearing loss in a medical record appears in a December 2003 VA treatment report, when the Veteran was referred for an audiology consult.  In June 2004, he reported a history of left ear surgery and occupational noise exposure; no mention was made of any in-service trauma.  He indicated that he had had decreased hearing acuity for 15+ years, worse on the left.  Audiometric testing revealed an essentially mild to severe mixed hearing loss on the left, with a left ear speech discrimination ability of 92 percent.  A tympanogram of the left ear was noted to be suggestive of a hypermobile middle ear system.

A May 2007 VA treatment record shows that the Veteran reported a history of "surgery on the left ear as a result of cranial trauma approximately 30 years ago."  Audiometric testing revealed a moderate to moderately severe mixed hearing loss on the left, with a left ear speech discrimination ability of 100 percent.  A tympanogram of the left ear was noted to be suggestive of a hyper-compliant middle ear system.

An August 2007 VA treatment record reflects the Veteran's report that he suffered a blow to his left ear during an in-service boxing match in 1946, and that he served on active duty as an airplane mechanic without wearing hearing protection.  The examiner wrote that the Veteran had a history of hearing loss in the left ear "which appears to be related to trauma which occurred while [he] served in the military," and stated that "[i]t appears more likely that his hearing loss was due to prior trauma while in the military."  He was referred for an audiology consult with a provisional diagnosis of "hearing loss left ear."

In January 2009, the Veteran underwent a VA examination for purposes of obtaining a medical opinion as to whether it was at least as likely as not that he had a left ear hearing disability that could be attributed to service.  The Veteran reported that he had boxed during service, and once had a bloody ear.  He indicated that he noticed a decline in his hearing approximately 30 years later, and that he underwent surgery on the left ear 20 years ago to remove bone.  He reported noise exposure in the military (engine mechanic), occupationally (construction for 40 years with jack hammers, drills, and saws), and recreationally (skill saw).

On audiometric testing in January 2009, pure tone thresholds, in decibels, were:



HERTZ




500
1000
2000
3000
4000
LEFT
40
45
55
60
55

Speech audiometry revealed speech recognition ability of 100 percent in the left ear.  The audiologist stated the results showed a mild to moderate conductive hearing loss in the left ear from 250 through 1000 Hertz, with a moderate sloping to severe sensorineural hearing loss from 2000 through 8000 Hertz.  Following examination of the Veteran, and review of the claims file, the examiner opined that the Veteran's left ear hearing disability was not due to service.  In support of her conclusion, the examiner noted the Veteran's report that he began having hearing problems approximately 30 years after service; that the reason for the reported left ear surgery was unknown; and that the Veteran had a significant history of noise exposure after service.  The examiner took note of the statement by another VA examiner in August 2007 (noted above), to the effect that the Veteran's left ear hearing loss could be attributed to prior trauma in the military, but found no evidence to support that conclusion.

An April 2009 VA treatment record reflects the Veteran's complaint of left ear sensitivity to touch following a boxing injury.  It was noted that his prior medical history was significant for left boxing injury times 20 years, and occupational loud noise exposure for more than 20 years.  Examination of the ears revealed cerumen impaction.  The cerumen was removed, and the tympanic membranes were visualized.  The clinical impression was that he had stable conductive hearing loss.

A July 2010 VA treatment record reflects the Veteran's report that he had hearing loss secondary to a boxing injury sustained over 20 years ago and left ear surgery at an outside facility.  He indicated that his hearing loss had gotten progressively worse over time, that chronic exposure to loud noises had exacerbated the condition, and that he also had pain in the left ear.  Examination revealed copious amounts of cerumen, which was removed.  The clinical assessment was that the Veteran had "progressive conductive hearing loss and ear pain secondary to a boxing injury sustained years ago," and it was noted that his hearing loss was "most likely attributable to injury sustained during his service."  Subsequent VA treatment records show that the Veteran was fitted for hearing aids.

The competent evidence does not demonstrate that the Veteran had a cognizable left ear hearing disability in service.  However, formal audiometric testing was not conducted at that time.  Moreover, the Board notes that the absence of in-service evidence of hearing loss disability is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Clearly, the report of the January 2009 audiological evaluation reflects bilateral hearing loss to an extent recognized as a disability for VA purposes.  See 38 C.F.R. § 3.385.

The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Laypersons are also competent to testify about observable symptoms or injury residuals.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, a layperson is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).

In this case, the Veteran has asserted that he sustained a head injury in service that resulted in bleeding in his left ear.  However, although he is competent to make such a statement, the Board finds that his statements in that regard are not credible.  In this regard, the Board points out that the Veteran's service records are devoid of any indication that he ever made any complaints regarding, or was treated for, a head injury, his left ear generally, or diminished hearing specifically, during his service.  In addition, when he was examined for service separation, the only significant conditions noted were measles and a burn of the abdomen, both occurring in childhood.  It was specifically noted that he did not have any abnormalities of the ear.

As for the Veteran's allegations of in-service noise exposure, given the Veteran's military occupational specialty (as noted above), the Board accepts as credible his assertions that he had some (and, likely, significant) in-service noise exposure.  However, that fact notwithstanding, the claim must, nonetheless, be denied on the basis of medical nexus.

The Board notes that the Veteran does not allege that he has had continuity of symptoms since service.  Rather, he has indicated that his symptoms resolved following left ear surgery performed many years after service (the records for which the Veteran has not provided a release), and later recurred.  

The earliest objective medical evidence reflecting a complaint of hearing loss is the December 2003 VA treatment report-55 years after the Veteran's service-wherein he was referred for an audiology consult.  The Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, at the time of the actual audiology consult in June 2004, the Veteran reported a history of left ear surgery and occupational noise exposure, with a history of decreased hearing acuity for only "15+" years; no mention was made of any in-service trauma, whether acoustic or otherwise, or any perceived relationship to service.  The Board also notes that the Veteran subsequently indicated that he had significant post-service noise exposure, both occupationally (40 years of construction) and recreationally (with a skill saw).

As indicated above, there is some conflicting evidence as to whether the Veteran's current left ear hearing loss is related to in-service noise exposure.  While VA care providers in August 2007 and July 2010 indicated that it was likely that the Veteran's left ear hearing loss was related to service, the January 2009 examiner found no such relationship.

Under these circumstances, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).

In this case, the Board finds the January 2009 opinion, in which the examiner found no relationship between the Veteran's left ear hearing loss and service, the most probative medical opinion on this point.  In this regard, the Board notes that the January 2009 examination of the Veteran reflects a complete and thorough examination of the Veteran, with complete audiometric testing results, and review of the claims file.  The examiner provided a specific rationale for this opinion, showing consideration of the Veteran's history and the medical evidence of record.  The rationale underlying the opinion is reasonable and consistent with the evidence of record.

The August 2007 and July 2010 care providers, in contrast, did not provide any rationale for the finding that left ear hearing loss was related to service, and did not address the pertinent medical findings, including the lack of any indication that the Veteran ever made any complaints regarding, or was treated for, a head injury, his left ear generally, or diminished hearing specifically, during his service, and that a left ear hearing loss was not documented during service or for many years thereafter.  In addition, the August 2007 and July 2010 providers, in arriving at their conclusions, relied, at least in part, on the Veteran's assertion of an in-service left ear injury; an assertion which, as noted above, the Board finds lacks credibility.  For these reasons, the Board finds the opinion of the January 2009 examiner is entitled to greater probative weight.

Furthermore, to whatever extent assertions of the Veteran and/or his representative are being offered to directly establish that the Veteran's left ear hearing loss is medically related to service, the Board finds that such assertions provide no basis for allowance of the claim.  As indicated above, this claim turns on the question of the medical etiology of a disability for which service connection is sought-a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for left ear hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


